Case 1:18-cv-05398-DLI-VMS Document 66-2 Filed 02/09/21 Page 1 of 5 PageID #: 1919




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  ------------------------------------------------------------------------X
                                                                          :   Civil Action No. 1:18-cv-05398
  ROSLYN LA LIBERTE,                                                      :   (DLI-VMS)
                                                                          :
           Plaintiff,                                                     :    AFFIRMATION OF DAVID
                                                                          :   M. OLASOV IN OPPOSITION
                              -against-                                   :    TO MOTION TO REVOKE
                                                                          :   PRO HAC VICE ADMISSION
  JOY REID,                                                               :        OF L. LIN WOOD
                                                                          :
           Defendant.                                                     :
                                                                          :
  ----------------------------------------------------------------------- X



          DAVID M. OLASOV, a member in good standing of the Bar of the State of New York and

  of this Court, affirms under penalties of perjury pursuant to NY CPLR § 2106(a), as follows:


          1.       I am a member in good standing of the Bar of the State of New York, a member of

  the Bar of this Court since 1972, and a member of Olasov LLP, co-counsel with L. Lin Wood of

  L. Lin Wood, P.C., for plaintiff Roslyn La Liberte in this action. My firm and I have acted as local

  counsel for the plaintiff continuously since this case was filed in 2018. I submit this affirmation

  in opposition to the motion made by defendant Joy Reid on January 25, 2021 for an order revoking

  Mr. Wood’s pro hac vice admission, which was granted on application and without opposition on

  or about October 11, 2018.

          2.       This motion was not precipitated by any interaction between Mr. Wood and any

  lawyer for the defendant, Joy Reid. Nor was it preceded by any telephonic or personal appearance

  of Mr. Wood before this Court. To the best of my recollection, the first personal appearances of
Case 1:18-cv-05398-DLI-VMS Document 66-2 Filed 02/09/21 Page 2 of 5 PageID #: 1920




  any legal representatives of the parties before this Court took place with the initial conference

  before Magistrate Judge Vera M. Scanlon on January 11, 2021.

         3.      As the Court is fully aware, the history of this case has featured lengthy motion

  practice. By judgment dated September 30, 2019 this Court granted “in its entirety” defendant’s

  motion to dismiss the amended complaint under Fed. R. Civ. Pro. 12(b)(6) and to “strike” the

  pleading under California’s anti-SLAPP statute, Cal. Civ. Pro. Code §425.16 and granted

  defendant leave to seek attorneys’ fees and costs pursuant to Cal. Civ. Pro. Code §425.16(c)(1).

  This Court held that: (i) the plaintiff was a limited purpose public figure and that, accordingly, her

  claim for defamation as to a June 29, 2018 publication by the defendant be dismissed for failure

  to plead actual malice; and (ii) her claim for defamation as to defendant’s July 1, 2018 publication

  be dismissed as non-actionable opinion.

         4.      By decision dated July 15, 2020, La Liberte v. Reid, 966 F.3d 79 (2d Cir. July 15,

  2020), the Court of Appeals for the Second Circuit vacated this Court’s judgment and remanded

  the case for further proceedings consistent with the appellate court’s opinion. The Court of

  Appeals held, among other matters, that, as matters of law to be determined by the Court: (i)

  plaintiff was a private person and not a limited purpose public figure, (ii) as a private person,

  plaintiff need only prove negligence (and not actual malice) to recover for defamation and (iii) the

  July 1, 2018 statements alleged to be defamatory were not statements of opinion but provable

  assertions of fact and therefore actionable. On August 7, 2020 defendant petitioned the Court of

  Appeals for the Second Circuit for rehearing, with a suggestion of rehearing en banc. This petition

  was denied by order dated September 25, 2020. The mandate of the Court of Appeals issued on

  October 2, 2020. On remand, by order dated November 11, 2020, this Court denied defendant’s

  motion for attorneys’ fees and costs.
Case 1:18-cv-05398-DLI-VMS Document 66-2 Filed 02/09/21 Page 3 of 5 PageID #: 1921




         5.      Mr. Wood was the architect of the legal pleadings that were sustained in all material

  respects by the Second Circuit. For the purposes of the instant motion, it cannot be argued that the

  amended complaint and its allegations of fact and embedded principles of law were made in bad

  faith or filed in derogation of any professional duty of plaintiff’s counsel to this Court, much less

  in sanctionable breach.

         6.      Defendant served her answer to the amended complaint, with defenses, on October

  30, 2020, three and one-half months after the Second Circuit’s ruling. In a draft of a Joint Report

  that I composed, I raised for the benefit of defendant’s counsel and the Court the objection that

  defendant’s answer asserted defenses that plaintiff’s counsel believed to be foreclosed by the

  Second Circuit’s decision:

                 Plaintiff respectfully refers the Court to the recitation of her claims
                 as summarized in the July 15, 2020 opinion of the Court of Appeals.
                 Defendant’s answer to the amended complaint, which was filed after
                 the Second Circuit’s July 15, 2020 opinion and the issuance of its
                 mandate on October 2, 2020, sets forth defenses that, in plaintiff’s
                 view, have been foreclosed, including, among other matters,
                 plaintiff’s status as a private person (as opposed to a limited purpose
                 public figure), the necessity to allege and prove actual malice (as
                 opposed to negligence), and the status of defendant’s July 1, 2018
                 publication as provable and actionable fact (as opposed to non-
                 actionable opinion). In plaintiff’s view, for the efficient, economical
                 and just administration of this case, discovery on such matters ought
                 not to be permitted.

         7.      John Reichman advised me of his view that the Second Circuit’s decision

  foreclosed essentially none of the defenses raised in defendant’s October 30, 2020 answer. He

  composed the following language in the same draft Joint Report:

                 Plaintiff has asserted a defamation claim against Defendant based
                 on two social media posts arising out of a Simi Valley, California
                 city council meeting on June 25, 2018 that Plaintiff attended.
                 Plaintiff alleges that the posts falsely and maliciously accused the
                 Plaintiff of making racial slurs at the meeting, Defendant’s defenses
                 include, but are not limited to, that the posts were substantially true;
Case 1:18-cv-05398-DLI-VMS Document 66-2 Filed 02/09/21 Page 4 of 5 PageID #: 1922




                 Defendant did not act maliciously or negligently; the posts
                 constitute politically protected speech; Plaintiff was a limited
                 purpose public figure, the posts are non-actionable statements of
                 opinion, Defendant issued a timely retraction, and Defendant did not
                 proximately cause Plaintiff’s damages (if any).

         8.      In the Joint Report that was filed with the Court, Mr. Reichman insisted on deleting

  what each of us had written about the claims and defenses and the preclusive effect of the Second

  Circuit’s decision. In my opinion defendant’s assessment of the impact of the Court of Appeals’

  ruling is not tenable. I intended to raise this problem in the initial conference, which came to be

  held on January 11, 2021.

         9.      Prior to the January 11 conference before Magistrate Judge Scanlon, neither Mr.

  Reichman nor any of defendant’s other lawyers said anything to me nor to Mr. Wood, to the best

  of my understanding, that he had any objection of any kind to Mr. Wood’s representation of Roslyn

  La Liberte in this Court. There is no writing of any such objection.

         10.     Nevertheless, at what should have been the conclusion of the telephonic conference,

  and without prior notice to the Court, Mr. Wood or me, Mr. Reichman made the argument that

  other public activities of Mr. Wood, having nothing to do with this case, obliged his client to move

  for revocation of Mr. Wood’s pro hac vice admission to practice in this Court.

         11.     In her scheduling order of January 12, 2021 Magistrate Judge Scanlon pointedly set

  forth a movant’s burden in sanctions motion of the kind defendant Reid has decided to make:

                 As discussed during the 1/11/2021 conference, Defendant requested
                 a briefing schedule to move to revoke Plaintiff counsels pro hac vice
                 admission in this action. Defendants proposed motion, if any, must
                 address material legal and factual issues including, but not limited
                 to, a movants burdens when seeking such relief, pertinent Local
                 Civil Rule 1.3 factors and substantive and procedural evidence
                 pertaining to those factors. See, e.g., Local Civ. R. 1.3; Martens v.
                 Thomann, 273 F.3d 159 (2d Cir. 2001); Doe v. Mastoloni, 307
                 F.R.D. 305 (D. Conn. 2015). On or before 1/25/2021, Defendant
                 must serve any motion she elects to make. On or before 2/8/2021,
Case 1:18-cv-05398-DLI-VMS Document 66-2 Filed 02/09/21 Page 5 of 5 PageID #: 1923
